IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,720-01


                          EX PARTE JIMMY GONZALES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 20681-A IN THE 23RD DISTRICT COURT
                           FROM WHARTON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of continuous sexual abuse of a child and sentenced to twenty-five

years’ imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Gonzales v. State,

No. 13-18-00193-CR (Tex. App.—Corpus Christi-Edinburgh Nov. 29, 2018)(not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective for, among other things, failing to

properly explain a plea offer. He contends that his appellate counsel was ineffective for, among

other things, failing to timely inform him of the appellate court’s decision and of his right to file a

pro se petition for discretionary review.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow, 180

S.W.3d 135 (Tex. Crim. App. 2005). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order both trial and appellate counsel to respond to Applicant’s claims. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall make findings of fact

and conclusions of law as to whether appellate counsel timely advised Applicant that had a right to

file a pro se petition for discretionary review. The trial court shall also determine whether Applicant

would have timely filed a petition for discretionary review but for appellate counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: May 11, 2022
Do not publish